Title: From George Washington to Brigadier General William Irvine, 12 January 1780
From: Washington, George
To: Irvine, William


          
            Dear Sir
            Head Quarters [Morristown] 12th Jany 1780
          
          Friday Evening is determined upon for the execution of the intended enterprize, unless prevented by the intervention of Weather or some unforeseen accident. I would however wish you to have your detachment in a state of perfect readiness. To avoid giving cause for suspicion, by withdrawing your Guards

totally, I think you had best, tomorrow night or very early on Friday Morning, call in the greater part of them, leaving just sufficient at each post to keep up appearances—That at Eliza: Town, which is most conspicuous, may remain till Friday Evening.
          Lord Stirling will be down with you in the morning and will finally determine upon the place of passage—this will in a great measure fix the place of Rendezvous, which should be as near as circumstances will admit—Colo. Hazen marches this morning with a detachment under his command. He will reach Connecticut farms tomorrow, and will form a junction with you in due time on Friday. The third detachment will be also ready—I shall send you down 150 pair of Shoes to be delivered out on Friday to those who are in want. Spare Musket Cart[r]idges will also be sent down.
          You will, in concert with Colo. Ogden, be gaining all the information you can between this and Friday. If the Weather continues to thaw, Colo. Ford should in a careless manner, try the Ice once or twice a day. We may judge of the state of it at other places by that at Elizabeth Town point—And desire him to give you notice the moment that a Flag arrives from New York—We shall know by that, when the communication between the Island and the City is opened. I am Dear Sir Yr most obt Servt
          
            Go: Washington
          
          
            P.S. The Cloathier having no shoes on hand, has sent the inclosed order on Mr Caldwell at Springfeild.
          
        